Exhibit 10.10
WEATHERFORD INTERNATIONAL LTD.
2006 OMNIBUS INCENTIVE PLAN
As Amended on December 31, 2008

 



--------------------------------------------------------------------------------



 



              ARTICLE I ESTABLISHMENT, PURPOSE AND DURATION        
1.1
  Establishment     1  
1.2
  Purpose of the Plan     1  
1.3
  Duration of Plan     1   ARTICLE II DEFINITIONS        
2.1
  Affiliate     1  
2.2
  Award     1  
2.3
  Award Agreement     2  
2.4
  Board     2  
2.5
  Cash-Based Award     2  
2.6
  Code     2  
2.7
  Committee     2  
2.8
  Company     2  
2.9
  Corporate Change     2  
2.10
  Director     2  
2.11
  Disability     2  
2.12
  Dividend Equivalent     2  
2.13
  Employee     3  
2.14
  Entity     3  
2.15
  Exchange Act     3  
2.16
  Fair Market Value     3  
2.17
  Fiscal Year     3  
2.18
  Holder     3  
2.19
  ISO     3  
2.20
  Minimum Statutory Tax Withholding Obligation     3  
2.21
  NSO     3  
2.22
  Option     3  
2.23
  Option Price     3  
2.24
  Other Share-Based Award     3  
2.25
  Parent Corporation     3  
2.26
  Performance Goals     4  
2.27
  Performance Share Award     4  
2.28
  Performance Unit Award     4  
2.29
  Period of Restriction     4  
2.30
  Plan     4  
2.31
  Restricted Shares     4  
2.32
  Restricted Share Award     4  
2.33
  RSU     4  
2.34
  RSU Award     4  

i



--------------------------------------------------------------------------------



 



             
2.35
  SAR     4  
2.36
  Section 409A     4  
2.37
  Share or Shares     4  
2.38
  Subsidiary Corporation     4  
2.39
  Substantial Risk of Forfeiture     5  
2.40
  Ten Percent Shareholder     5  
2.41
  Termination of Employment     5   ARTICLE III ELIGIBILITY AND PARTICIPATION  
     
3.1
  Eligibility     5  
3.2
  Participation     5   ARTICLE IV GENERAL PROVISIONS RELATING TO AWARDS        
4.1
  Authority to Grant Awards     5  
4.2
  Dedicated Shares; Maximum Awards     6  
4.3
  Non-Transferability     6  
4.4
  Requirements of Law     6  
4.5
  Changes in the Company’s Capital Structure     7  
4.6
  Election Under Section 83(b) of the Code     9  
4.7
  Forfeiture for Cause     10  
4.8
  Forfeiture Events     10  
4.9
  Award Agreements     10  
4.10
  Amendments of Award Agreements     10  
4.11
  Rights as Shareholder     11  
4.12
  Issuance of Shares     11  
4.13
  Restrictions on Shares Received     11  
4.14
  Compliance With Section 409A     11   ARTICLE V OPTIONS        
5.1
  Authority to Grant Options     11  
5.2
  Type of Options Available     11  
5.3
  Option Agreement     11  
5.4
  Option Price     11  
5.5
  Duration of Option     12  
5.6
  Amount Exercisable     12  
5.7
  Exercise of Option     12  
5.8
  Notification of Disqualifying Disposition     12  
5.9
  No Rights as Shareholder     12  
5.10
  $100,000 Limitation on ISOs     13   ARTICLE VI SHARE APPRECIATION RIGHTS    
   
6.1
  Authority to Grant SAR Awards     13  
6.2
  General Terms     13  
6.3
  SAR Agreement     13  

ii



--------------------------------------------------------------------------------



 



             
6.4
  Term of SAR     13  
6.5
  Exercise of SAR     13  
6.6
  Payment of SAR Amount     13  
6.7
  Termination of Employment     14   ARTICLE VII RESTRICTED SHARE AWARDS        
7.1
  Restricted Share Awards     14  
7.2
  Restricted Share Award Agreement     14  
7.3
  Holder’s Rights as Shareholder     14   ARTICLE VIII RESTRICTED SHARE UNIT
AWARDS        
8.1
  Authority to Grant RSU Awards     15  
8.2
  RSU Award     15  
8.3
  RSU Award Agreement     15  
8.4
  Dividend Equivalents     15  
8.5
  Form of Payment Under RSU Award     15  
8.6
  Time of Payment Under RSU Award     15  
8.7
  No Rights as a Shareholder     15   ARTICLE IX PERFORMANCE SHARE AWARDS AND
PERFORMANCE UNIT AWARDS        
9.1
  Authority to Grant Performance Share Awards and Performance Unit Awards     16
 
9.2
  Performance Goals     16  
9.3
  Time of Establishment of Performance Goals     17  
9.4
  Written Agreement     17  
9.5
  Form of Payment Under Performance Unit Award     17  
9.6
  Time of Payment Under Performance Unit Award     17  
9.7
  Holder’s Rights as Shareholder With Respect to Performance Awards     17  
9.8
  Increases Prohibited     17  
9.9
  Shareholder Approval     17   ARTICLE X OTHER SHARE-BASED AWARDS        
10.1
  Authority to Grant Other Share-Based Awards     18  
10.2
  Value of Other Share-Based Award     18  
10.3
  Payment of Other Share-Based Award     18  
10.4
  Termination of Employment     18   ARTICLE XI CASH-BASED AWARDS        
11.1
  Authority to Grant Cash-Based Awards     18  
11.2
  Value of Cash-Based Award     18  
11.3
  Payment of Cash-Based Award     18  
11.4
  Termination of Employment     18   ARTICLE XII SUBSTITUTION AWARDS     19  
ARTICLE XIII ADMINISTRATION        
13.1
  Awards     19  

iii



--------------------------------------------------------------------------------



 



             
13.2
  Authority of the Committee     19  
13.3
  Decisions Binding     20  
13.4
  No Liability     20   ARTICLE XIV AMENDMENT OR TERMINATION OF PLAN        
14.1
  Amendment, Modification, Suspension, and Termination     20  
14.2
  Awards Previously Granted     20   ARTICLE XV MISCELLANEOUS        
15.1
  Unfunded Plan/No Establishment of a Trust Fund     21  
15.2
  No Employment Obligation     21  
15.3
  Tax Withholding     21  
15.4
  Gender and Number     22  
15.5
  Severability     22  
15.6
  Headings     22  
15.7
  Other Compensation Plans     22  
15.8
  Other Awards     22  
15.9
  Successors     22  
15.10
  Law Limitations/Governmental Approvals     22  
15.11
  Delivery of Title     23  
15.12
  Inability to Obtain Authority     23  
15.13
  Fractional Shares     23  
15.14
  Investment Representations     23  
15.15
  Persons Residing Outside of the United States     23  
15.16
  Arbitration of Disputes     23  
15.17
  Governing Law     24  
15.18
  Compliance with Section 409A     24  

iv



--------------------------------------------------------------------------------



 



ARTICLE I
Establishment, Purpose and Duration
     1.1 Establishment. The Company hereby establishes an incentive compensation
plan, to be known as the “Weatherford International Ltd. 2006 Omnibus Incentive
Plan,” as set forth in this document. The Plan permits the grant of Options,
SARs, Restricted Shares, RSUs, Performance Share Awards, Performance Unit
Awards, Cash-Based Awards and Other Share-Based Awards. The Plan shall become
effective on the later of (a) the date the Plan is approved by the Board and
(b) the date the Plan is approved by the shareholders of the Company (the
“Effective Date”).
     1.2 Purpose of the Plan. The Plan is intended to advance the best interests
of the Company, its Affiliates and its shareholders by providing those persons
who have substantial responsibility for the management and growth of the Company
and its Affiliates with additional performance incentives and an opportunity to
obtain or increase their proprietary interest in the Company, thereby
encouraging them to continue in their employment or affiliation with the Company
or its Affiliates.
     1.3 Duration of Plan. The Plan shall continue indefinitely until it is
terminated pursuant to Section 14.1. No ISOs may be granted under the Plan on or
after the tenth anniversary of the Effective Date. The applicable provisions of
the Plan will continue in effect with respect to an Award granted under the Plan
for as long as such Award remains outstanding.
ARTICLE II
Definitions
     The words and phrases defined in this Article shall have the meaning set
out below throughout the Plan, unless the context in which any such word or
phrase appears reasonably requires a broader, narrower or different meaning.
     2.1 “Affiliate” means any Entity that, directly or indirectly, controls, is
controlled by, or is under common control with, the Company. For purposes of the
preceding sentence, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Entity, shall mean the possession, directly or indirectly, of the power (a) to
vote more than fifty percent (50%) of the securities having ordinary voting
power for the election of directors (or other governing body) of the controlled
Entity, or (ii) to direct or cause the direction of the management and policies
of the controlled Entity, whether through the ownership of voting securities or
by contract or otherwise.
     2.2 “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Shares, RSUs, Performance Share Awards, Performance
Unit Awards, Other Share-Based Awards and Cash-Based Awards, in each case
subject to the terms and provisions of the Plan, the consideration for which may
be services rendered to the Company and/or its Affiliates.

1



--------------------------------------------------------------------------------



 



     2.3 “Award Agreement” means an agreement that sets forth the terms and
conditions applicable to an Award granted under the Plan.
     2.4 “Board” means the board of directors of the Company.
     2.5 “Cash-Based Award” means an Award granted pursuant to Article XI.
     2.6 “Code” means the United States Internal Revenue Code of 1986, as
amended from time to time.
     2.7 “Committee” means a committee of at least two persons, who are members
of the Compensation Committee of the Board and are appointed by the Compensation
Committee of the Board, or, to the extent it chooses to operate as the
Committee, the Compensation Committee of the Board. Each member of the Committee
in respect of his or her participation in any decision with respect to an Award
intended to satisfy the requirements of section 162(m) of the Code must satisfy
the requirements of “outside director” status within the meaning of section
162(m) of the Code; provided, however, that the failure to satisfy such
requirement shall not affect the validity of the action of any committee
otherwise duly authorized and acting in the matter. As to Awards, grants or
other transactions that are authorized by the Committee and that are intended to
be exempt under Rule 16b-3 under the Exchange Act, the requirements of
Rule 16b-3(d)(1) under the Exchange Act with respect to committee action must
also be satisfied. For all purposes under the Plan, the Chief Executive Officer
of the Company shall be deemed to be the “Committee” with respect to Awards
granted by him pursuant to Section 4.1.
     2.8 “Company” means Weatherford International Ltd., a Bermuda exempted
company, or any successor or continuing Entity (by acquisition, reincorporation,
merger, amalgamation, consolidation or otherwise).
     2.9 “Corporate Change” shall have the meaning ascribed to that term in
Section 4.5(c).
     2.10 “Director” means a director of the Company who is not an Employee.
     2.11 “Disability” means as determined by the Committee in its discretion
exercised in good faith, a physical or mental condition of the Holder that would
entitle him to payment of disability income payments under the Company’s
long-term disability insurance policy or plan for Employees as then in effect;
or in the event that the Holder is not covered, for whatever reason, under the
Company’s long-term disability insurance policy or plan for Employees or in the
event the Company does not maintain such a long-term disability insurance
policy, “Disability” means a permanent and total disability as defined in
section 22(e)(3) of the Code. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the Holder
shall submit to an examination by such physician upon request by the Committee.
     2.12 “Dividend Equivalent” means a payment equivalent in amount to
dividends paid to the Company’s shareholders.

2



--------------------------------------------------------------------------------



 



     2.13 “Employee” means a person employed by the Company or any Affiliate as
a common law employee.
     2.14 “Entity” means any company, corporation, partnership, association,
joint-stock company, limited liability company, trust, unincorporated
organization or any other entity or organization.
     2.15 “Exchange Act” means the United States Securities Exchange Act of
1934, as amended from time to time.
     2.16 “Fair Market Value” of the Shares as of any particular date means
(1) if the Shares are traded on a stock exchange, the closing sale price of the
Shares on that date as reported on the principal securities exchange on which
the Shares are traded, or (2) if the Shares are traded in the over-the-counter
market, the average between the high bid and low asked price on that date as
reported in such over-the-counter market; provided that (a) if the Shares are
not so traded, (b) if no closing price or bid and asked prices for the Shares
were so reported on that date or (c) if, in the discretion of the Committee,
another means of determining the fair market value of a Share at such date shall
be necessary or advisable, the Committee may provide for another means for
determining such fair market value.
     2.17 “Fiscal Year” means the Company’s fiscal year.
     2.18 “Holder” means a person who has been granted an Award or any person
who is entitled to receive Shares or cash under an Award.
     2.19 “ISO” means an Option that is intended to be an “incentive stock
option” that satisfies the requirements of section 422 of the Code.
     2.20 “Minimum Statutory Tax Withholding Obligation” means, with respect to
an Award, the amount the Company or an Affiliate is required to withhold for
federal, state and local taxes based upon the applicable minimum statutory
withholding rates required by the relevant tax authorities.
     2.21 “NSO” means an Option that is intended to be a “nonqualified stock
option” that does not satisfy the requirements of section 422 of the Code.
     2.22 “Option” means an option to purchase Shares granted pursuant to
Article V.
     2.23 “Option Price” shall have the meaning ascribed to that term in
Section 5.4.
     2.24 “Other Share-Based Award” means an equity-based or equity-related
Award not otherwise described by the terms and provisions of the Plan that is
granted pursuant to Article X.
     2.25 “Parent Corporation” means any corporation (other than the Company) in
an unbroken chain of corporations ending with the Company if, at the time of the
action or transaction, each of the corporations other than the Company owns
stock or shares possessing 50 percent or more

3



--------------------------------------------------------------------------------



 



of the total combined voting power of all classes of stock or shares in one of
the other corporations in the chain.
     2.26 “Performance Goals” means one or more of the criteria described in
Section 9.2 on which the performance goals applicable to an Award are based.
     2.27 “Performance Share Award” means an Award designated as a performance
share award granted to a Holder pursuant to Article IX.
     2.28 “Performance Unit Award” means an Award designated as a performance
unit award granted to a Holder pursuant to Article IX.
     2.29 “Period of Restriction” means the period during which Restricted
Shares are subject to a substantial risk of forfeiture (or absolute right of the
Company to repurchase), whether based on the passage of time, the achievement of
performance goals, or upon the occurrence of other events as determined by the
Committee, in its discretion.
     2.30 “Plan” means the Weatherford International Ltd. 2006 Omnibus Incentive
Plan, as set forth in this document as it may be amended from time to time.
     2.31 “Restricted Shares” means restricted Shares issued or granted under
the Plan pursuant to Article VII.
     2.32 “Restricted Share Award” means an authorization by the Committee to
issue or transfer Restricted Shares to a Holder.
     2.33 “RSU” means a restricted share unit credited to a Holder’s ledger
account maintained by the Company pursuant to Article VIII.
     2.34 “RSU Award” means an Award granted pursuant to Article VIII.
     2.35 “SAR” means a share appreciation right granted under the Plan pursuant
to Article VI.
     2.36 “Section 409A” means section 409A of the Code and Department of
Treasury rules and regulations issued thereunder.
     2.37 “Share” or “Shares” means a common share or shares, par value
U.S.$1.00 per share, of the Company, or, in the event that the Shares are later
changed into or exchanged for a different class of shares or securities of the
Company or another Entity, that other share or security. Shares may be
represented by a certificate or by book or electronic entry.
     2.38 “Subsidiary Corporation” means any company or corporation (other than
the Company) in an unbroken chain of companies or corporations beginning with
the Company if, at the time of the action or transaction, each of the companies
or corporations other than the last company or corporation in an unbroken chain
owns stock or shares possessing 50 percent or more of the total

4



--------------------------------------------------------------------------------



 



combined voting power of all classes of stock or shares in one of the other
companies or corporations in the chain.
     2.39 “Substantial Risk of Forfeiture” shall have the meaning ascribed to
that term in section 409A of the Code and Department of Treasury guidance issued
thereunder.
     2.40 “Ten Percent Shareholder” means an individual who, at the time the
Option is granted, owns more than ten percent of the total combined voting power
of all classes of shares or series of shares of the Company or of any Parent
Corporation or Subsidiary Corporation. An individual shall be considered as
owning the shares owned, directly or indirectly, by or for his brothers and
sisters (whether by the whole or half blood), spouse, ancestors and lineal
descendants; and shares owned, directly or indirectly, by or for a company,
corporation, partnership, estate or trust, shall be considered as being owned
proportionately by or for its shareholders, partners or beneficiaries.
     2.41 “Termination of Employment” means, in the case of an Award other than
an ISO, the termination of the Award recipient’s employment relationship with
the Company and all Affiliates. “Termination of Employment” means, in the case
of an ISO, the termination of the Optionee’s employment relationship with all of
the Company, any Parent Corporation, any Subsidiary Corporation and any parent
or subsidiary corporation (within the meaning of section 422(a)(2) of the Code)
of any such corporation that issues or assumes an ISO in a transaction to which
section 424(a) of the Code applies.
ARTICLE III
Eligibility and Participation
     3.1 Eligibility. Except as otherwise specified in this Section 3.1, the
persons who are eligible to receive Awards under the Plan are Employees and
Directors. Awards other than ISOs, Performance Share Awards, or Performance
Units Awards may also be granted to a person who is expected to become an
Employee within six months. In no event will an ISO be granted to any person
other than a key Employee.
     3.2 Participation. Subject to the terms and provisions of the Plan, the
Committee may, from time to time, select the persons to whom Awards shall be
granted and shall determine the nature and amount of each Award.
ARTICLE IV
General Provisions Relating to Awards
     4.1 Authority to Grant Awards. The Committee may grant Awards to those
eligible persons as the Committee shall from time to time determine, under the
terms and conditions of the Plan. Subject only to any applicable limitations set
out in the Plan, the number of Shares or other value to be covered by any Award
to be granted under the Plan shall be as determined by the Committee in its sole
discretion. The Chief Executive Officer of the Company is authorized

5



--------------------------------------------------------------------------------



 



to grant Awards, with respect to no more than 500,000 Shares per Fiscal Year, to
eligible persons who are not officers of the Company subject to the provisions
of Section 16 of the Exchange Act and as inducements to hire prospective
Employees who will not be officers of the Company subject to the provisions of
Section 16 of the Exchange Act.
     4.2 Dedicated Shares; Maximum Awards. The aggregate number of Shares with
respect to which Awards may be granted under the Plan is 10 million. The
aggregate number of Shares with respect to which Options may be granted under
the Plan is 10 million. The maximum number of Shares with respect to which
Options may be granted to an Employee or Director during a Fiscal Year is one
million. The maximum number of shares with respect to which SARs may be granted
to an Employee during a Fiscal Year is one million. Each of the foregoing
numerical limits stated in this Section 4.2 shall be subject to adjustment in
accordance with the provisions of Section 4.5. The number of Shares stated in
this Section 4.2 shall also be increased by such number of Shares as become
subject to substitute Awards granted pursuant to Article XII; provided, however,
that such increase shall be conditioned upon the approval of the shareholders of
the Company to the extent shareholder approval is required by law or applicable
stock exchange rules. If Shares are not issued or withheld from payment of an
Award to satisfy tax obligations with respect to the Award, such Shares will
count against the aggregate number of Shares with respect to which Awards may be
granted under the Plan. If Shares are tendered in payment of an Option Price of
an Option, such Shares will not be added to the aggregate number of Shares with
respect to which Awards may be granted under the Plan. To the extent that any
outstanding Award is forfeited or cancelled for any reason or is settled in cash
in lieu of Shares, the Shares allocable to such portion of the Award may again
be subject to an Award granted under the Plan. When a SAR is settled in Shares,
the number of Shares subject to the SAR under the SAR Award Agreement will be
counted against the aggregate number of Shares with respect to which Awards may
be granted under the Plan as one Share for every Share subject to the SAR,
regardless of the number of Shares used to settle the SAR upon exercise.
     4.3 Non-Transferability. Except as specified in the applicable Award
Agreements or in domestic relations court orders, an Award shall not be
transferable by the Holder other than by will or under the laws of descent and
distribution, and shall be exercisable, during the Holder’s lifetime, only by
him or her. Any attempted assignment of an Award in violation of this
Section 4.3 shall be null and void. In the discretion of the Committee, any
attempt to transfer an Award other than under the terms of the Plan and the
applicable Award Agreement may terminate the Award. No ISO granted under the
Plan may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, all ISOs granted to an Employee under the Plan shall be exercisable
during his or her lifetime only by the Employee, and after that time, by the
Employee’s heirs or estate.
     4.4 Requirements of Law. The Company shall not be required to sell or issue
any Shares under any Award if issuing those Shares would constitute or result in
a violation by the Holder or the Company of any provision of any law, statute or
regulation of any governmental authority. Specifically, in connection with any
applicable statute or regulation relating to the registration of securities,
upon exercise of any Option or pursuant to any other Award, the Company shall
not be required to issue any Shares unless the Committee has received evidence
satisfactory to it to the effect that the Holder will not transfer the Shares
except in accordance with applicable law,

6



--------------------------------------------------------------------------------



 



including receipt of an opinion of counsel satisfactory to the Company to the
effect that any proposed transfer complies with applicable law. The
determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
Shares covered by the Plan pursuant to applicable securities laws of any country
or any political subdivision. In the event the Shares issuable upon exercise of
an Option or pursuant to any other Award are not registered, the Company may
imprint on the certificate evidencing the Shares any legend that counsel for the
Company considers necessary or advisable to comply with applicable law, or,
should the Shares be represented by book or electronic entry, rather than a
certificate, the Company may take such steps to restrict transfer of the Shares
as counsel for the Company considers necessary or advisable to comply with
applicable law. The Company shall not be obligated to take any other affirmative
action in order to cause or enable the exercise of an Option or any other Award,
or the issuance of Shares pursuant thereto, to comply with any law or regulation
of any governmental authority.
     4.5 Changes in the Company’s Capital Structure.
     (a) The existence of outstanding Awards shall not affect in any way the
right or power of the Company or its shareholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any acquisition, merger,
amalgamation or consolidation of the Company, any issue of bonds, debentures or
shares, including preferred or prior preference shares ahead of or affecting the
Shares or Share rights, the winding up, dissolution or liquidation of the
Company, any sale or transfer of all or any part of its assets or business or
any other corporate act or proceeding, whether of a similar character or
otherwise.
     (b) If the Company shall effect a subdivision or consolidation of Shares or
other capital readjustment, the payment of a Share dividend or bonus issue, or
other increase or reduction of the number of Shares issued and outstanding,
without receiving compensation therefor in money, services or property, then
(1) the number, class or series and price per Share subject to outstanding
Options or other Awards under the Plan shall be appropriately adjusted in such a
manner as to entitle a Holder to receive upon exercise of an Option or other
Award, for the same aggregate cash consideration, the equivalent total number
and class or series of Shares the Holder would have received had the Holder
exercised his or her Option or other Award in full immediately prior to the
event requiring the adjustment, and (2) the number and class or series of Shares
then reserved to be issued under the Plan shall be adjusted by substituting for
the total number and class or series of Shares then reserved, that number and
class or series of Shares that would have been received by the owner of an equal
number of issued and outstanding Shares of each class or series of Shares as the
result of the event requiring the adjustment.
     (c) If while unexercised Options or other Awards remain outstanding under
the Plan (1) the Company shall not be the surviving Entity in any acquisition,
merger, amalgamation, consolidation, reorganization or other similar transaction
(or survives only as a subsidiary of an Entity), (2) the Company sells, leases
or exchanges or agrees to sell, lease or exchange all or substantially all of
its assets to any other person or Entity (other than an Entity wholly-owned by
the Company), (3) the Company is to be wound up or dissolved or (4) the Company
is a party to any other corporate transaction (as defined under section 424(a)
of the Code and applicable

7



--------------------------------------------------------------------------------



 



Department of Treasury regulations) that is not described in clauses (1), (2) or
(3) of this sentence (each such event is referred to herein as a “Corporate
Change”), then, except as otherwise provided in an Award Agreement or another
agreement between the Holder and the Company, or as a result of the Committee’s
effectuation of one or more of the alternatives described below, there shall be
no acceleration of the time at which any Award then outstanding may be
exercised, and no later than ten days after any approval by the shareholders of
the Company of such Corporate Change, the Committee, acting in its sole and
absolute discretion without the consent or approval of any Holder, subject to
applicable law, shall act to effect one or more of the following alternatives,
which may vary among individual Holders and which may vary among Awards held by
any individual Holder (provided that, with respect to a reincorporation, merger
or amalgamation in which Holders of the Company’s common shares will receive one
common share of the successor or continuing Entity for each common share of the
Company, none of such alternatives shall apply and, without Committee action,
each Award shall automatically convert into a similar award of the successor or
continuing Entity exercisable for the same number of common shares of the
successor as the Award was exercisable for common Shares of the Company):
     (1) accelerate the time at which some or all of the Awards then outstanding
may be exercised so that such Awards may be exercised in full for a limited
period of time on or before a specified date fixed by the Committee, after which
specified date all such Awards that remain unexercised and all rights of Holders
thereunder shall terminate;
     (2) require the mandatory surrender to the Company by all or selected
Holders of some or all of the then outstanding Awards held by such Holders
(irrespective of whether such Awards are then exercisable under the provisions
of the Plan or the applicable Award Agreement evidencing such Award) as of a
date specified by the Committee, in which event the Committee shall thereupon
cancel such Award and the Company shall pay to each such Holder an amount of
cash per share equal to the excess, if any, of the per share price offered to
shareholders of the Company in connection with such Corporate Change over the
exercise prices under such Award for such shares;
     (3) with respect to all or selected Holders, have some or all of their then
outstanding Awards (whether vested or unvested) assumed or have a new award of a
similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an Entity which is a party to the
transaction resulting in such Corporate Change and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such Entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Shares subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Shares are equal to the
excess of the aggregate fair market value of all Shares subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Shares, and (B) the assumed rights under such existing Award or
the substituted rights under such new Award, as the case may be, will have the
same terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;

8



--------------------------------------------------------------------------------



 



     (4) provide that the number and class or series of Shares covered by an
Award (whether vested or unvested) theretofore granted shall be adjusted so that
such Award when exercised shall thereafter cover the number and class or series
of Shares or other securities or property (including, without limitation, cash)
to which the Holder would have been entitled pursuant to the terms of the
agreement or plan relating to such Corporate Change if, immediately prior to
such Corporate Change, the Holder had been the holder of record of the number of
Shares then covered by such Award; or
     (5) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary).
     In effecting one or more of the alternatives set out in paragraphs (3),
(4) or (5) immediately above, and except as otherwise may be provided in an
Award Agreement, the Committee, in its sole and absolute discretion and without
the consent or approval of any Holder, subject to applicable law, may accelerate
the time at which some or all Awards then outstanding may be exercised.
     (d) In the event of changes in the issued and outstanding Shares by reason
of recapitalizations, reorganizations, mergers, amalgamations, consolidations,
combinations, subdivisions, exchanges or other relevant changes in
capitalization occurring after the date of the grant of any Award and not
otherwise provided for by this Section 4.5, any outstanding Award and any Award
Agreement evidencing such Award shall be subject to adjustment by the Committee
in its sole and absolute discretion as to the number and price of Shares or
other consideration subject to such Award. In the event of any such change in
the issued and outstanding Shares, the aggregate number of Shares available
under the Plan may be appropriately adjusted by the Committee, whose
determination shall be conclusive.
     (e) After (i) the acquisition of the Company by an Entity, (ii) the merger
of one or more Entities into the Company or (iii) a consolidation or
amalgamation of the Company and one or more Entities in which the Company shall
be the surviving Entity, each Holder shall be entitled to have his Restricted
Shares appropriately adjusted based on the manner in which the Shares were
adjusted under the terms of the agreement of acquisition, merger, amalgamation
or consolidation.
     (f) The issuance by the Company of shares of any class or series, or
securities convertible into, or exchangeable for, shares of any class or series,
for cash or property, or for labor or services either upon direct sale or upon
the exercise of rights or warrants to subscribe for them, or upon conversion or
exchange of shares or obligations of the Company convertible into, or
exchangeable for, shares or other securities, shall not affect, and no
adjustment by reason of such issuance shall be made with respect to, the number,
class or series, or price of Shares then subject to outstanding Options or other
Awards.
     4.6 Election Under Section 83(b) of the Code. No Holder shall exercise the
election permitted under section 83(b) of the Code with respect to any Award
without the written approval of the Chief Financial Officer or General Counsel
of the Company. Any Holder who

9



--------------------------------------------------------------------------------



 



makes an election under section 83(b) of the Code with respect to any Award
without the written approval of the Chief Financial Officer or General Counsel
of the Company may, in the discretion of the Committee, forfeit any or all
Awards granted to him or her under the Plan (including by way of an absolute
right of the Company to purchase or obligate the transfer of any issued Shares
or rights to subscribe therefore for such consideration, if any, as the
Committee may determine in its sole discretion).
     4.7 Forfeiture for Cause. Notwithstanding any other provision of the Plan
or an Award Agreement, if the Committee finds by a majority vote that a Holder,
before or after his Termination of Employment (a) committed fraud, embezzlement,
theft, felony or an act of dishonesty in the course of his employment by the
Company or an Affiliate which conduct damaged the Company or an Affiliate or
(b) disclosed trade secrets of the Company or an Affiliate, then as of the date
the Committee makes its finding, any Awards awarded to the Holder that have not
been exercised by the Holder (including all Awards that have not yet vested)
will be forfeited to the Company (including by way of an absolute right of the
Company to purchase or obligate the transfer of any issued Shares or rights to
subscribe therefore for such consideration, if any, as the Committee may
determine in its sole discretion). The findings and decision of the Committee
with respect to such matter, including those regarding the acts of the Holder
and the damage done to the Company, will be final for all purposes. No decision
of the Committee, however, will affect the finality of the discharge of the
individual by the Company or an Affiliate.
     4.8 Forfeiture Events. The Committee may specify in an Award Agreement that
the Holder’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, Termination of Employment for cause, termination of the Holder’s
provision of services to the Company or its Affiliates, violation of material
policies of the Company and its Affiliates, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the Holder, or
other conduct by the Holder that is detrimental to the business or reputation of
the Company and its Affiliates.
     4.9 Award Agreements. Each Award shall be embodied in a written agreement
that shall be subject to the terms and conditions of the Plan. The Award
Agreement shall be signed by an executive officer of the Company, other than the
Holder, on behalf of the Company, and may be signed by the Holder to the extent
required by the Committee. The Award Agreement may specify the effect of a
change in control on the Award. The Award Agreement may contain any other
provisions that the Committee in its discretion shall deem advisable which are
not inconsistent with the terms and provisions of the Plan.
     4.10 Amendments of Award Agreements. The terms of any outstanding Award
under the Plan may be amended from time to time by the Committee in its
discretion in any manner that it deems appropriate and that is consistent with
the terms of the Plan. However, no such amendment shall adversely affect in a
material manner any right of a Holder without his or her written consent. Except
as specified in Section 4.5(b), the Committee may not directly or

10



--------------------------------------------------------------------------------



 



indirectly lower the exercise price of a previously granted Option or the grant
price of a previously granted SAR.
     4.11 Rights as Shareholder. A Holder shall not have any rights as a
shareholder with respect to Shares covered by an Option, a SAR, an RSU, a
Performance Share Unit, or an Other Share-Based Award until the date, if any,
such Shares are issued by the Company; and, except as otherwise provided in
Section 4.5, no adjustment for dividends, or otherwise, shall be made if the
record date therefor is prior to the date of issuance of such Shares.
     4.12 Issuance of Shares. Shares, when issued, may be represented by a
certificate or by book or electronic entry.
     4.13 Restrictions on Shares Received. Subject to applicable law, the
Committee may impose such conditions and/or restrictions on any Shares issued
pursuant to an Award as it may deem advisable or desirable. These restrictions
may include, but shall not be limited to, a requirement that the Holder hold the
Shares for a specified period of time.
     4.14 Compliance With Section 409A. Awards shall be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A.
ARTICLE V
Options
     5.1 Authority to Grant Options. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant Options under
the Plan to eligible persons in such number and upon such terms as the Committee
shall determine.
     5.2 Type of Options Available. Options granted under the Plan may be NSOs
or ISOs.
     5.3 Option Agreement. Each Option grant under the Plan shall be evidenced
by an Award Agreement that shall specify (a) whether the Option is intended to
be an ISO or an NSO, (b) the Option Price, (c) the duration of the Option,
(d) the number of Shares to which the Option pertains, (e) the exercise
restrictions applicable to the Option and (f) such other provisions as the
Committee shall determine that are not inconsistent with the terms and
provisions of the Plan. Notwithstanding the designation of an Option as an ISO
in the applicable Option Agreement, to the extent the limitations of
Section 5.10 of the Plan are exceeded with respect to the Option, the portion of
the Option in excess of the limitation shall be treated as a NSO.
     5.4 Option Price. The price at which Shares may be purchased under an
Option (the “Option Price”) shall not be less than 100 percent (100%) of the
Fair Market Value of the Shares on the date the Option is granted. However, in
the case of a Ten Percent Shareholder, the Option Price for an ISO shall not be
less than 110 percent (110%) of the Fair Market Value of the Shares on the date
the ISO is granted. Subject to the limitations set forth in the preceding

11



--------------------------------------------------------------------------------



 



sentences of this Section 5.4, the Committee shall determine the Option Price
for each grant of an Option under the Plan.
     5.5 Duration of Option. An Option shall not be exercisable after the
earlier of (i) the general term of the Option specified in the applicable Award
Agreement (which shall not exceed ten years) or (ii) the period of time
specified in the applicable Award Agreement that follows the Holder’s
Termination of Employment or severance of affiliation relationship with the
Company. Unless the applicable Award Agreement specifies a shorter term, in the
case of an ISO granted to a Ten Percent Shareholder, the Option shall expire on
the fifth anniversary of the date the Option is granted.
     5.6 Amount Exercisable. Each Option may be exercised at the time, in the
manner and subject to the conditions the Committee specifies in the Award
Agreement in its sole discretion.
     5.7 Exercise of Option.
     (a) General Method of Exercise. Subject to the terms and provisions of the
Plan and the applicable Award Agreement, Options may be exercised in whole or in
part from time to time by the delivery of written notice in the manner
designated by the Committee stating (1) that the Holder wishes to exercise such
Option on the date such notice is so delivered, (2) the number of Shares with
respect to which the Option is to be exercised and (3) the address to which any
certificate representing such Shares should be mailed. Except in the case of
exercise by a third party broker as provided below, in order for the notice to
be effective the notice must be accompanied by payment of the Option Price by
any combination of the following: (a) cash, certified check, bank draft or
postal or express money order for an amount equal to the Option Price under the
Option, (b) an election to make a cashless exercise through a registered
broker-dealer (if approved in advance by the Committee or an executive officer
of the Company) or (c) any other form of payment which is acceptable to the
Committee.
     (b) Exercise Through Third-Party Broker. The Committee may permit a Holder
to elect to pay the Option Price and any applicable tax withholding resulting
from such exercise by authorizing a third-party broker to sell all or a portion
of the Shares acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the Option Price and any
applicable tax withholding resulting from such exercise.
     5.8 Notification of Disqualifying Disposition. If any Optionee shall make
any disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in section 421(b) of the Code (relating to certain
disqualifying dispositions), such Optionee shall notify the Company of such
disposition within ten (10) days thereof.
     5.9 No Rights as Shareholder. An Optionee shall not have any rights as a
shareholder with respect to Shares covered by an Option until the date such
Shares are issued by the Company; and, except as otherwise provided in
Section 4.5, no adjustment for dividends, or otherwise, shall be made if the
record date therefor is prior to the date of issuance of such shares.

12



--------------------------------------------------------------------------------



 



     5.10 $100,000 Limitation on ISOs. To the extent that the aggregate Fair
Market Value of Shares with respect to which ISOs first become exercisable by a
Holder in any calendar year exceeds $100,000, taking into account both Shares
subject to ISOs under the Plan and Shares subject to ISOs under all other plans
of the Company, such Options shall be treated as NSOs. For this purpose, the
“Fair Market Value” of the Shares subject to Options shall be determined as of
the date the Options were awarded. In reducing the number of Options treated as
ISOs to meet the $100,000 limit, the most recently granted Options shall be
reduced first. To the extent a reduction of simultaneously granted Options is
necessary to meet the $100,000 limit, the Committee may, in the manner and to
the extent permitted by law, designate which Shares are to be treated as shares
acquired pursuant to the exercise of an ISO.
ARTICLE VI
Share Appreciation Rights
     6.1 Authority to Grant SAR Awards. Subject to the terms and provisions of
the Plan, the Committee, at any time, and from time to time, may grant SARs
under the Plan to eligible persons in such number and upon such terms as the
Committee shall determine. Subject to the terms and conditions of the Plan, the
Committee shall have complete discretion in determining the number of SARs
granted to each Holder and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such SARs.
     6.2 General Terms. Subject to the terms and conditions of the Plan, a SAR
granted under the Plan shall confer on the recipient a right to receive, upon
exercise thereof, an amount equal to the excess of (a) the Fair Market Value of
one Share on the date of exercise over (b) the grant price of the SAR, which
shall not be less than one hundred percent (100%) of the Fair Market Value of
one Share on the date of grant of the SAR.
     6.3 SAR Agreement. Each Award of SARs granted under the Plan shall be
evidenced by an Award Agreement that shall specify (a) the grant price of the
SAR, (b) the term of the SAR, (c) the vesting and termination provisions of the
SAR and (d) such other provisions as the Committee shall determine that are not
inconsistent with the terms and provisions of the Plan. The Committee may impose
such additional conditions or restrictions on the exercise of any SAR as it may
deem appropriate.
     6.4 Term of SAR. The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discretion; provided that no SAR shall
be exercisable on or after the tenth anniversary date of its grant.
     6.5 Exercise of SAR. A SAR may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes.
     6.6 Payment of SAR Amount. Upon the exercise of a SAR, a Holder shall be
entitled to receive payment from the Company in an amount determined by
multiplying the excess of the Fair Market Value of a Share on the date of
exercise over the grant price of the SAR by the number of Shares with respect to
which the SAR is exercised. At the discretion of the

13



--------------------------------------------------------------------------------



 



Committee, the payment upon SAR exercise may be in cash, in Shares of equivalent
value, in some combination thereof or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.
     6.7 Termination of Employment. Each Award Agreement shall set forth the
extent to which the Holder of a SAR shall have the right to exercise the SAR
following the Holder’s Termination of Employment. Such provisions shall be
determined in the sole discretion of the Committee, may be included in the Award
Agreement entered into with the Holder, need not be uniform among all SARs
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination.
ARTICLE VII
Restricted Share Awards
     7.1 Restricted Share Awards. The Committee may make Awards of Restricted
Shares to eligible persons selected by it. The amount of, the vesting and the
transferability restrictions applicable to any Restricted Share Award shall be
determined by the Committee in its sole discretion. If the Committee imposes
vesting or transferability restrictions on a Holder’s rights with respect to
Restricted Shares, the Committee may issue such instructions to the Company’s
share transfer agent in connection therewith as it deems appropriate. The
Committee may also cause any certificate for Shares issued pursuant to a
Restricted Share Award to be imprinted with any legend which counsel for the
Company considers advisable with respect to the restrictions or, should the
Shares be represented by book or electronic entry rather than a certificate, the
Company may take such steps to restrict transfer of the Shares as counsel for
the Company considers necessary or advisable to comply with applicable law.
     7.2 Restricted Share Award Agreement. Each Restricted Share Award shall be
evidenced by an Award Agreement that contains any vesting, transferability
restrictions and other provisions as the Committee may specify.
     7.3 Holder’s Rights as Shareholder. Subject to the terms and conditions of
the Plan, each recipient of a Restricted Share Award shall have all the rights
of a shareholder with respect to any issued Restricted Shares included in the
Restricted Share Award during the Period of Restriction established for the
Restricted Share Award. Dividends paid with respect to Restricted Shares in cash
or property other than Shares or rights to acquire Shares or bonus issues shall
be paid to the recipient of the Restricted Share Award currently. Dividends paid
in Shares or rights to acquire Shares shall be added to and become a part of the
Restricted Shares. During the Period of Restriction, certificates representing
the Restricted Shares shall be registered in the Holder’s name and bear a
restrictive legend to the effect that ownership of such Restricted Shares, and
the enjoyment of all rights appurtenant thereto, are subject to the
restrictions, terms, and conditions provided in the Plan and the applicable
Award Agreement. Such certificates shall be deposited by the recipient with the
Secretary of the Company or such other officer of the Company as may be
designated by the Committee, together with all share transfer forms or other
instruments of assignment, each endorsed in blank, which will permit transfer to
or purchase by the Company of

14



--------------------------------------------------------------------------------



 



all or any portion of the Restricted Shares which shall be forfeited in
accordance with the Plan and the applicable Award Agreement.
ARTICLE VIII
Restricted Share Unit Awards
     8.1 Authority to Grant RSU Awards. Subject to the terms and provisions of
the Plan, the Committee, at any time, and from time to time, may grant RSU
Awards under the Plan to eligible persons in such amounts and upon such terms as
the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable to any RSU Award shall be determined by
the Committee in its sole discretion. The Committee shall maintain a bookkeeping
ledger account that reflects the number of RSUs credited under the Plan for the
benefit of a Holder.
     8.2 RSU Award. An RSU Award shall be similar in nature to a Restricted
Share Award except that no Shares are actually issued or transferred to the
Holder until a later date specified in the applicable Award Agreement. Each RSU
shall have a value equal to the Fair Market Value of a Share.
     8.3 RSU Award Agreement. Each RSU Award shall be evidenced by an Award
Agreement that contains any Substantial Risk of Forfeiture, transferability
restrictions, form and time of payment provisions and other provisions not
inconsistent with the Plan as the Committee may specify.
     8.4 Dividend Equivalents. An Award Agreement for an RSU Award may specify
that the Holder shall be entitled to the payment of Dividend Equivalents under
the Award.
     8.5 Form of Payment Under RSU Award. Payment under an RSU Award shall be
made in either cash or Shares, or any combination thereof, as specified in the
applicable Award Agreement.
     8.6 Time of Payment Under RSU Award. A Holder’s payment under an RSU Award
shall be made at such time as is specified in the applicable Award Agreement.
The Award Agreement shall specify that the payment will be made (1) by a date
that is no later than the date that is two and one-half (2 1/2) months after the
end of the Fiscal Year in which the RSU Award payment is no longer subject to a
Substantial Risk of Forfeiture or (2) at a time that is permissible under
Section 409A.
     8.7 No Rights as Shareholder. Each recipient of a RSU Award shall have no
rights of a shareholder with respect to any Shares underlying such RSUs until
such date as the underlying Shares are issued.

15



--------------------------------------------------------------------------------



 



ARTICLE IX
Performance Share Awards and Performance Unit Awards
     9.1 Authority to Grant Performance Share Awards and Performance Unit
Awards. Subject to the terms and provisions of the Plan, the Committee, at any
time, and from time to time, may grant Performance Share Awards and Performance
Unit Awards under the Plan to eligible persons in such amounts and upon such
terms as the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable to any Performance Share Award or
Performance Unit Award shall be based upon the attainment of such Performance
Goals as the Committee may determine. If the Committee imposes vesting or
transferability restrictions on a Holder’s rights with respect to Performance
Share or Performance Unit Awards, the Committee may issue such instructions to
the Company’s share transfer agent in connection therewith as it deems
appropriate. The Committee may also cause any certificate for Shares issued
pursuant to a Performance Shares or Performance Unit Award to be imprinted with
any legend which counsel for the Company considers advisable with respect to the
restrictions or, should the Shares be represented by book or electronic entry
rather than a certificate, the Company may take such steps to restrict transfer
of the Shares as counsel for the Company considers necessary or advisable to
comply with applicable law.
     9.2 Performance Goals. A Performance Goal must be objective such that a
third party having knowledge of the relevant facts could determine whether the
goal is met. Such a Performance Goal may be based on one or more business
criteria that apply to the Holder, one or more business units of the Company, or
the Company as a whole, with reference to one or more of the following: earnings
per share, total shareholder return, cash return on capitalization, increased
revenue, revenue ratios (per employee or per customer), net income, share price,
market share, return on equity, return on assets, return on capital, return on
capital compared to cost of capital, return on capital employed, return on
invested capital, shareholder value, net cash flow, operating income, earnings
before interest and taxes, cash flow, cash flow from operations, cost reductions
and cost ratios. Goals may also be based on performance relative to a peer group
of companies. Unless otherwise stated, such a Performance Goal need not be based
upon an increase or positive result under a particular business criterion and
could include, for example, maintaining the status quo or limiting economic
losses (measured, in each case, by reference to specific business criteria).
Performance Goals may be determined by including or excluding, in the
Committee’s discretion, items that are determined to be extraordinary, unusual
in nature, infrequent in occurrence, related to the disposal or acquisition of a
segment of a business, or related to a change in accounting principal, in each
case, based on Opinion No. 30 of the Accounting Principles Board (APB Opinion
No. 30) or other applicable accounting rules, or consistent with Company
accounting policies and practices in effect on the date the Performance Goal is
established. In interpreting Plan provisions applicable to Performance Goals and
Performance Shares or Performance Unit Awards, it is intended that the Plan will
conform with the standards of section 162(m) of the Code and Treasury
Regulations § 1.162-27(e)(2)(i), and the Committee in establishing such goals
and interpreting the Plan shall be guided by such provisions. Prior to the
payment of any compensation based on the achievement of Performance Goals, the
Committee must certify in writing that applicable Performance Goals and any of
the material terms thereof were, in fact, satisfied. Subject to the foregoing
provisions, the terms,

16



--------------------------------------------------------------------------------



 



conditions and limitations applicable to any Performance Shares or Performance
Unit Awards made pursuant to the Plan shall be determined by the Committee.
     9.3 Time of Establishment of Performance Goals. A Performance Goal for a
particular Performance Share Award or Performance Unit Award must be established
by the Committee prior to the earlier to occur of (a) 90 days after the
commencement of the period of service to which the Performance Goal relates or
(b) the lapse of 25 percent of the period of service, and in any event while the
outcome is substantially uncertain.
     9.4 Written Agreement. Each Performance Share Award or Performance Unit
Award shall be evidenced by an Award Agreement that contains any vesting,
transferability restrictions and other provisions not inconsistent with the Plan
as the Committee may specify.
     9.5 Form of Payment Under Performance Unit Award. Payment under a
Performance Unit Award shall be made in cash and/or Shares as specified in the
Holder’s Award Agreement.
     9.6 Time of Payment Under Performance Unit Award. A Holder’s payment under
a Performance Unit Award shall be made at such time as is specified in the
applicable Award Agreement. The Award Agreement shall specify that the payment
will be made (1) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the calendar year in which the
Performance Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (2) at a time that is permissible under Section 409A.
     9.7 Holder’s Rights as Shareholder With Respect to Performance Awards. Each
Holder of a Performance Share Award shall have all the rights of a shareholder
with respect to the Shares issued to the Holder pursuant to the Award during any
period in which such issued Shares are subject to forfeiture and restrictions on
transfer, including without limitation, the right to vote such Shares. Each
Holder of a Performance Unit Award shall have no rights of a shareholder with
respect to any Shares underlying such Performance Unit Award until such date as
the underlying Shares are issued.
     9.8 Increases Prohibited. None of the Committee or the Board may increase
the amount of compensation payable under a Performance Shares or Performance
Unit Award. If the time at which a Performance Shares or Performance Unit Award
will vest or be paid is accelerated for any reason, the number of Shares subject
to, or the amount payable under, the Performance Shares or Performance Unit
Award shall be reduced pursuant to Department of Treasury Regulation section
1.162-27(e)(2)(iii) to reasonably reflect the time value of money.
     9.9 Shareholder Approval. No issuances of Shares or payments of cash will
be made pursuant to this Article IX unless the shareholder approval requirements
of Department of Treasury Regulation section 1.162-27(e)(4) are satisfied.

17



--------------------------------------------------------------------------------



 



ARTICLE X
Other Share-Based Awards
     10.1 Authority to Grant Other Share-Based Awards. The Committee may grant
to eligible persons other types of equity-based or equity-related Awards not
otherwise described by the terms and provisions of the Plan (including, subject
to applicable law, the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the issue or transfer of Shares to Holders,
or payment in cash or otherwise of amounts based on the value of Shares and may
include, without limitation, Awards designed to comply with or take advantage of
the applicable local laws of jurisdictions other than the United States.
     10.2 Value of Other Share-Based Award. Each Other Share-Based Award shall
be expressed in terms of Shares or units based on Shares, as determined by the
Committee.
     10.3 Payment of Other Share-Based Award. Payment, if any, with respect to
an Other Share-Based Award shall be made in accordance with the terms of the
Award, in cash or Shares or any combination thereof as the Committee determines.
     10.4 Termination of Employment. The Committee shall determine the extent to
which a Holder’s rights with respect to Other Share-Based Awards shall be
affected by the Holder’s Termination of Employment. Such provisions shall be
determined in the sole discretion of the Committee and need not be uniform among
all Other Share-Based Awards issued pursuant to the Plan.
ARTICLE XI
Cash-Based Awards
     11.1 Authority to Grant Cash-Based Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant Cash-Based Awards under the Plan to eligible persons in such amounts and
upon such terms as the Committee shall determine.
     11.2 Value of Cash-Based Award. Each Cash-Based Award shall specify a
payment amount or payment range as determined by the Committee.
     11.3 Payment of Cash-Based Award. Payment, if any, with respect to a
Cash-Based Award shall be made in accordance with the terms of the Award, in
cash.
     11.4 Termination of Employment. The Committee shall determine the extent to
which a Holder’s rights with respect to Cash-Based Awards shall be affected by
the Holder’s Termination of Employment. Such provisions shall be determined in
the sole discretion of the Committee and need not be uniform among all
Cash-Based Awards issued pursuant to the Plan.

18



--------------------------------------------------------------------------------



 



ARTICLE XII
Substitution Awards
     Awards may be granted under the Plan from time to time in substitution for
share options and other awards held by employees of other Entities who are about
to become Employees, or whose employer is about to become an Affiliate as the
result of a merger, amalgamation or consolidation of the Company with another
Entity, or the acquisition by the Company of substantially all the assets of
another Entity, or the acquisition by the Company of at least fifty percent
(50%) of the issued and outstanding stock, shares or securities of another
Entity as the result of which such other Entity will become an Affiliate of the
Company. The terms and conditions of the substitute Awards so granted may vary
from the terms and conditions set forth in the Plan to such extent as the
Committee at the time of grant may deem appropriate to conform, in whole or in
part, to the provisions of the Award in substitution for which they are granted.
ARTICLE XIII
Administration
     13.1 Awards. The Plan shall be administered by the Committee or, in the
absence of the Committee, the Plan shall be administered by the Board. The
members of the Committee shall serve at the discretion of the Board. The
Committee shall have full power and authority to administer the Plan and to take
all actions that the Plan expressly contemplates or are necessary or appropriate
in connection with the administration of the Plan with respect to Awards granted
under the Plan. The Board shall administer the Plan with respect to the grant of
Awards to Directors.
     13.2 Authority of the Committee. The Committee shall have full power to
interpret and apply the terms and provisions of the Plan and Awards made under
the Plan, and to adopt such rules, regulations and guidelines for implementing
the Plan as the Committee may deem necessary or proper, all of which powers
shall be exercised in the best interests of the Company and in keeping with the
objectives of the Plan. A majority of the members of the Committee shall
constitute a quorum for the transaction of business, and the vote of a majority
of those members present at any meeting shall decide any question brought before
that meeting. Any decision or determination reduced to writing and signed by a
majority of the members shall be as effective as if it had been made by a
majority vote at a meeting properly called and held. All questions of
interpretation and application of the Plan, or as to Awards granted under the
Plan, shall be subject to the determination, which shall be final and binding,
of a majority of the whole Committee. No member of the Committee shall be liable
for any act or omission of any other member of the Committee or for any act or
omission on his own part, including but not limited to the exercise of any power
or discretion given to him under the Plan, except those resulting from his own
gross negligence or willful misconduct. In carrying out its authority under the
Plan, the Committee shall have full and final authority and discretion,
including but not limited to the following rights, powers and authorities to
determine the persons to whom and the time or times at which Awards will be
made; determine the number and exercise price of Shares covered in

19



--------------------------------------------------------------------------------



 



each Award subject to the terms and provisions of the Plan; determine the terms,
provisions and conditions of each Award, which need not be identical and need
not match the default terms set forth in the Plan; accelerate the time at which
any outstanding Award will vest; prescribe, amend and rescind rules and
regulations relating to administration of the Plan; and make all other
determinations and take all other actions deemed necessary, appropriate or
advisable for the proper administration of the Plan.
     The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any Award to a Holder in the manner and to
the extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. As permitted by
law and the terms and provisions of the Plan, the Committee may delegate its
authority as identified in this Section 13.2. The Committee may employ
attorneys, consultants, accountants, agents, and other persons, any of whom may
be an Employee, and the Committee, the Company, and its officers and Board shall
be entitled to rely upon the advice, opinions, or valuations of any such
persons.
     13.3 Decisions Binding. All determinations and decisions made by the
Committee or the Board, as the case may be, pursuant to the provisions of the
Plan and all related orders and resolutions of the Committee or the Board, as
the case may be, shall be final, conclusive and binding on all persons,
including the Company, the Holders and the estates and beneficiaries of Holders.
     13.4 No Liability. Under no circumstances shall the Company, the Board or
the Committee incur liability for any indirect, incidental, consequential or
special damages (including lost profits) of any form incurred by any person,
whether or not foreseeable and regardless of the form of the act in which such a
claim may be brought, with respect to the Plan or the Company’s, the Committee’s
or the Board’s roles in connection with the Plan.
ARTICLE XIV
Amendment or Termination of Plan
     14.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 14.2, the Board may, at any time and from time to time, alter, amend,
modify, suspend, or terminate the Plan and/or any Award Agreement in whole or in
part; provided, however, that, without the prior approval of the Company’s
shareholders and except as provided in Section 4.5, the Board shall not directly
or indirectly lower the Option Price of a previously granted Option, and no
amendment of the Plan shall be made without shareholder approval if shareholder
approval is required by applicable law or stock exchange rules.
     14.2 Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, no termination, amendment, suspension, or modification of
the Plan or an Award Agreement shall adversely affect in any material way any
Award previously granted under the Plan, without the written consent of the
Holder holding such Award.

20



--------------------------------------------------------------------------------



 



ARTICLE XV
Miscellaneous
     15.1 Unfunded Plan/No Establishment of a Trust Fund. Holders shall have no
right, title, or interest whatsoever in or to any investments that the Company
or any of its Affiliates may make to aid in meeting obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. The
Plan is not intended to be subject to the United States Employee Retirement
Income Security Act of 1974, as amended.
     15.2 No Employment Obligation. The granting of any Award shall not
constitute an employment contract, express or implied, nor impose upon the
Company or any Affiliate any obligation to employ or continue to employ, or
utilize the services of, any Holder. The right of the Company or any Affiliate
to terminate the employment of any person shall not be diminished or affected by
reason of the fact that an Award has been granted to him, and nothing in the
Plan or an Award Agreement shall interfere with or limit in any way the right of
the Company or its Affiliates to terminate any Holder’s employment at any time
or for any reason not prohibited by law.
     15.3 Tax Withholding. The Company or any Affiliate shall be entitled to
deduct from other compensation payable to each Holder any sums required by
federal, state or local tax law to be withheld with respect to the vesting or
exercise of an Award or lapse of restrictions on an Award. In the alternative,
the Company may require the Holder (or other person validly exercising the
Award) to pay such sums for taxes directly to the Company or any Affiliate in
cash or by check within one day after the date of vesting, exercise or lapse of
restrictions. In the discretion of the Committee, and with the consent of the
Holder, the Company may reduce the number of Shares issued to the Holder upon
such Holder’s exercise of an Option to satisfy the tax withholding obligations
of the Company or an Affiliate; provided that the Fair Market Value of the
Shares not issued shall not exceed the Company’s or the Affiliate’s Minimum
Statutory Tax Withholding Obligation. The Committee may, in its discretion,
permit a Holder to satisfy any Minimum Statutory Tax Withholding Obligation
arising upon the vesting of an Award by issuing to the Holder a reduced number
of Shares in the manner specified herein. If permitted by the Committee and
acceptable to the Holder, at the time of vesting of shares under the Award, the
Company shall (a) calculate the amount of the Company’s or an Affiliate’s
Minimum Statutory Tax Withholding Obligation on the assumption that all such
Shares vested under the Award are to be issued, (b) reduce the number of such
Shares actually issued so that the Fair Market Value of the Shares withheld from
issuance on the vesting date approximates the Company’s or an Affiliate’s
Minimum Statutory Tax Withholding Obligation and (c) in lieu of the Shares
withheld

21



--------------------------------------------------------------------------------



 



from issuance, remit cash to the United States Treasury and/or other applicable
governmental authorities, on behalf of the Holder, in the amount of the Minimum
Statutory Tax Withholding Obligation. The Company shall withhold from issuance
only whole Shares to satisfy its Minimum Statutory Tax Withholding Obligation.
Where the Fair Market Value of the Shares withheld from issuance does not equal
the amount of the Minimum Statutory Tax Withholding Obligation, the Company
shall withhold from issuance Shares with a Fair Market Value slightly less than
the amount of the Minimum Statutory Tax Withholding Obligation and the Holder
must satisfy the remaining minimum withholding obligation in some other manner
permitted under this Section 15.3. The Shares withheld from issuance by the
Company shall be authorized but unissued Shares and the Holder’s right, title
and interest in the rights to subscribe for such Shares shall terminate. The
Company shall have no obligation upon vesting or exercise of any Award or lapse
of restrictions on an Award until the Company or an Affiliate has received
payment sufficient to cover the Minimum Statutory Tax Withholding Obligation
with respect to that vesting, exercise or lapse of restrictions. Neither the
Company nor any Affiliate shall be obligated to advise a Holder of the existence
of the tax or the amount which it will be required to withhold.
     15.4 Gender and Number. If the context requires, words of one gender when
used in the Plan shall include the other and words used in the singular or
plural shall include the other.
     15.5 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     15.6 Headings. Headings of Articles and Sections are included for
convenience of reference only and do not constitute part of the Plan and shall
not be used in construing the terms and provisions of the Plan.
     15.7 Other Compensation Plans. The adoption of the Plan shall not affect
any outstanding options, restricted shares or restricted share units, nor shall
the Plan preclude the Company from establishing any other forms of incentive
compensation arrangements for Employees or Directors.
     15.8 Other Awards. The grant of an Award shall not confer upon the Holder
the right to receive any future or other Awards under the Plan, whether or not
Awards may be granted to similarly situated Holders, or the right to receive
future Awards upon the same terms or conditions as previously granted.
     15.9 Successors. All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company or
continuing company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, amalgamation, consolidation, or otherwise,
of all or substantially all of the business and/or assets of the Company.
     15.10 Law Limitations/Governmental Approvals. The granting of Awards and
the issuance of Shares under the Plan shall be subject to all applicable laws,
rules, and regulations,

22



--------------------------------------------------------------------------------



 



and to such approvals by any governmental agencies or national securities
exchanges as may be required.
     15.11 Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under the Plan prior to obtaining
any approvals from governmental agencies that the Company determines are
necessary or advisable; and completion of any registration or other
qualification of the Shares under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.
     15.12 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
     15.13 Fractional Shares. No fractional Shares shall be issued or acquired
pursuant to the Plan or any Award. If the application of any provision of the
Plan or any Award Agreement would yield a fractional Share, such fractional
Share shall be rounded down to the next whole Share if it is less than 0.5 and
rounded up to the next whole Share if it is 0.5 or more.
     15.14 Investment Representations. The Committee may require any person
receiving Shares pursuant to an Award under the Plan to represent and warrant in
writing that the person is acquiring the Shares for investment and without any
present intention to sell or distribute such Shares.
     15.15 Persons Residing Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company or any of its Affiliates operates or has
Employees, the Committee, in its sole discretion, shall have the power and
authority to determine which Affiliates shall be covered by the Plan; determine
which persons employed outside the United States are eligible to participate in
the Plan; amend or vary the terms and provisions of the Plan and the terms and
conditions of any Award granted to persons who reside outside the United States;
establish subplans and modify exercise procedures and other terms and procedures
to the extent such actions may be necessary or advisable — any subplans and
modifications to Plan terms and procedures established under this Section 15.15
by the Committee shall be attached to the Plan document as Appendices; and take
any action, before or after an Award is made, that it deems advisable to obtain
or comply with any necessary local government regulatory exemptions or
approvals. Notwithstanding the above, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate the United States
Securities Exchange Act of 1934, as amended, the Code, any securities law or
governing statute or any other applicable law.
     15.16 Arbitration of Disputes. Any controversy arising out of or relating
to the Plan or an Award Agreement shall be resolved by arbitration conducted
pursuant to the arbitration rules of the American Arbitration Association. The
arbitration shall be final and binding on the parties.

23



--------------------------------------------------------------------------------



 



     15.17 Governing Law. The provisions of the Plan and the rights of all
persons claiming thereunder shall be construed, administered and governed under
the laws of the State of Texas.
     15.18 Compliance with Section 409A. The exercisability of an Option shall
not be extended to the extent that such extension would subject the Holder to
additional taxes under Section 409A. This Section 15.18 is effective for Options
that become earned and vested on or after January 1, 2005.

24